EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1, and 61-73 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of limitations a claimed in claim 1 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. It should be noted that, “a common single source identifier” is defined by the Applicant to be specifically the following as describe on (see page 7,ln.31- page.8, ln.4 of the Applicant’s Specification):
"Brand name" as used herein means a single source identifier, in other words, a brand name identifies a product and/or service as exclusively coming from a single commercial source (i.e., company). An example of a brand name is Charmin*, which is also a trademark. Brand names are nonlimiting examples of textual indicia. The sanitary tissue products of the present invention may be marketed and/or packaged under a common brand name (i.e., the same brand name, such as Charmin*).
Examples of the closest prior art can be seen in the Non-final office action filed on 02/02/2021, which teach groups of toilet tissue products side-by-side with one another that have different intensive properties. However fail to teach or suggest the combination of limitations as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later

Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to ERNESTO A GRANO whose telephone number is
(571)270-3927. The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
Interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone
number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735